Case 1:19-cv-00715-LO-IDD Document 65 Filed 08/26/19 Page 1 of 2 PageID# 945



                          UNITED STATES DISTRICT COURT
                                                                                      I r
                                       FOR THE
                                                                               AUG 26 2019
                          EASTERN DISTRICT OF VIRGINIA                                                  3
                                  Alexandria Division
                                                                        CL- i,\, .j . f'lo: /1      "iDT
                                                                                   '■'"•RIA. VIRQimia
JUUL LABS,INC.,
      Plaintiff,




V.                                                      Civil Action No. l:19-cv-00715




THE UNINCORPORATED ASSOCIATIONS §
IDENTIFIED IN SCHEDULE A, Defendants. §

                   OBJECTION TO THE JURISDICTION OF SIBEL TOY

       COMES NOW SIBEL TOY, Defendant and avers that this court lacks jurisdiction
because the amount in controversy is less than $1,000.




                                                               Sibel Toy, Pro^
                                                               5007 Falcon Mdlow Rd.
                                                               McKinney, T^ 75072
                                                               469-215-9695
                                                               Sibelnvc@gmaii.com




OBJECTION TO JURISDICTION OF SIBEL TOY
                                        PAGE 1
Case 1:19-cv-00715-LO-IDD Document 65 Filed 08/26/19 Page 2 of 2 PageID# 946
